Citation Nr: 0613346	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  99-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a higher initial evaluation of a post-
traumatic stress disorder, rated as 30 percent disabling from 
February 11, 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that awarded service connection for 
PTSD, and assigned a 30 percent disability evaluation.  The 
veteran appealed the initial 30 percent evaluation.

In an April 2002 statement to the RO, the veteran withdrew a 
previously made request for a personal hearing before a 
Veterans Law Judge.  See 38 C.F.R. § 20.702(e) (2005).  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that development 
sought by the Board on the rating issue on appeal has not 
been completed, another remand is now required.  38 C.F.R. § 
19.9 (2005).  

The Board remanded this issue in an action dated in December 
2003.  In its remand order, the Board required the RO to 
obtain medical records from two health care providers 
identified by the veteran and who were named in the remand.  
On remand, the Appeals Management Center (AMC) sought private 
treatment records from Drs. Shaffer and Lamb.  Dr. Lamb 
returned a one-page treatment note dated in February 2001.  
Several attempts to obtain records from Dr. Shaffer revealed 
that the address provided by the veteran in January 2003 was 
not a valid address.  The veteran was so informed in a letter 
dated in February 2005.  The veteran responded, providing a 
new mailing address, and also providing two documents from 
Dr. Shaffer.  A handwritten note on the letter returned by 
the veteran, apparently made by VA personnel, indicates that 
the veteran had not provided a new VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs).  There is no indication in 
the record that any attempt was made to solicit new 
authorization from the veteran for this specific request, or 
to contact Dr. Shaffer at the new address to request the 
sought records.  The Board will remand for completion of this 
development action.  Stegall, supra.  

On remand, the veteran was also to be afforded a VA 
psychiatric examination.  The remand order specified that all 
necessary studies be conducted, including, specifically, 
"appropriate psychological studies (if determined to be 
necessary by the [psychiatric] examiner)."  The veteran was 
afforded a VA psychiatric examination, conducted in August 
2005.  This examiner provided a comprehensive psychiatric 
evaluation of the veteran, and provided the information 
requested in the remand order.  The examiner, however, 
concluded his report with a statement that the veteran may 
also have personality elements that are contributing to his 
problem.  The psychiatric examiner noted that he believed 
psychological testing would help to clarify the veteran's 
diagnosis.  The Board can find no indication in the record 
that the veteran was afforded any psychological testing or 
evaluation as deemed necessary by this examiner.  Because 
this was specifically sought by the remand, another remand is 
required.  Id.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should take the actions 
necessary to obtain clinical, 
treatment and/or hospitalization 
records from Dr. Shaffer at the most 
recent address provided by the 
veteran (Plainfield, Indiana).

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded psychological testing in 
order to assist in clarification of 
the diagnoses as reported in the 
August 2005 report of psychiatric 
examination.  

Thereafter, send the claims folder 
to the examiner who conducted the 
August 2005 examination for review.  

The examiner should review the test 
results and amend the August 2005 
report as deemed appropriate.  If 
disability(ies) other than PTSD are 
found, the examiner should reconcile 
the diagnoses and should, if 
possible, specify which symptoms are 
associated with each of the 
disorder(s).  If certain 
symptomatology cannot be 
disassociated from one disorder or 
another, it should be so specified.  

The examiner must also comment on 
the extent to which PTSD 
specifically affects occupational 
and social functioning.  A multi-
axial assessment should be 
conducted, and a thorough discussion 
of Axis V (GAF score), with an 
explanation of the numeric code 
assigned, is to be included.  Also, 
the examiner should, if possible, 
quantify the degree of impairment 
due solely to PTSD in terms of the 
nomenclature set forth in the former 
rating criteria (38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996):  mild, 
definite, considerable, severe, or 
total; as well as in terms of the 
nomenclature found in the current 
rating criteria found at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  

(The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).)

The RO must ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
deficient, it should be returned to 
the examiner for corrective action, 
as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

